273 U.S. 747
47 S.Ct. 448
71 L.Ed. 871
Jacob Telfair SMITH, petitioner,v.UNITED STATES SHIPPING BOARD EMERGENCY FLEET CORPORATION;  and  CATZ AMERICAN SHIPPING COMPANY, Inc., petitioner,  v.  UNITED STATES SHIPPING BOARD EMERGENCY ELEET CORPORATION.*
Nos. 796, 797.
Supreme Court of the United States
February 21, 1927

Mr. John C. Prizer, of New York City, for petitioners.
Messrs. William D. Mitchell, Sol. Gen., George R. Farnum, Asst. Atty. Gen., and J. Frank Staley, of Washington, D. C., for respondent.


1
Petition for writs of certiorari to the United States Circuit Court of Appeals for the Second Circuit denied.



*
 This application for certiorari was on permission of the Court of Appeals in which the case was still pending and undetermined.